DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on December 22, 2020.  Claims 1, 3-5, 8, 10-14, 16, 19, 23-26 have been amended.  No Claims have been added or canceled.  Therefore, Claims 1-6, 8-19, and 21-27 have been examined and are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS Pages 8-9, with respect to the rejection of Claims 1-6, 8-19 and 21-27 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-6, 8-19, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-11, 13, 14,  16-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer (Patent No.: US 9,871,714 B2), hereinafter Brewer, and further in view of Li et al. (Patent Number: 5,428,737), hereinafter Li.

As for Claim 1, Brewer does teach a method comprising: 

converting a first user input into a navigation page associated with an entity (Brewer Col 12 lines 62- Col 13 line 36, the user provides a search query, then the system identifies resources or content that are most likely to be related to the search query) in response to receiving the first user input (Brewer Col 12 lines 62-63, users submit queries via the webpage as shown in Figure 3) via a navigation interface (Brewer Col 1 lines 10-26, social networking website that enables its user to interact with it) of a navigation and search system of a computing system (Brewer Col 1 lines 45-67, a user of the system may search for objects using queries; Brewer Col 12 lines 4-29, the user enters text characters into a form box or other fields); 

displaying the navigation page associated with the first user input (Brewer Col 13 lines 37-  Col 14 lines 19 and Figure 3 and 4, reference to the matching pages, which the user can click on and select are displayed); and 

transforming the first user input into a second user input (Brewer Col 14 lines 28-Col 15 lines 3, social-networking system 160 may parse the text query and identify portions of the text query that correspond to particular social-graph elements.  Social-networking system 160 may then generate a set of structured and storing the second user input in a database (Brewer Col 17 lines 24- Col 18 line 6, search history associated with the querying user); 

wherein the navigation and search system navigates to the navigation page using either the first user input or the second user input in a subsequent navigation operation (Brewer Col 15 lines 4-37, a simple text query will not ordinarily include embedded references to particular social-graph elements. Thus, as used herein, a structured query refers to a query that contains references to particular social-graph elements, allowing the search engine to search based on the identified elements. Furthermore, the text query may be unstructured with respect to formal query syntax. In other words, a simple text query will not necessarily be in the format of a query command that is directly executable by a search engine (e.g., the text query "friends stanford" could be parsed to form the query command "intersect(school(Stanford University), friends(me)", which could  

Brewer does not explicitly teach wherein the first user input is a selection from a menu; the first user input based on a user-defined filter such that only data satisfying the user-defined filter is displayed on the navigation page; wherein the second user input is a structured query and is stored with an association to the navigation page
However, Li does teach wherein the first user input is a selection from a menu (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent); the first user input based on a user-defined filter such that only data satisfying the user-defined filter is displayed on the navigation page (Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL ; wherein the second user input is a structured query and is stored with an association to the navigation page (Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure);
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the query system of Brewer with the bilateral translation between SQL and graphically depicted query as in  Li in order to eliminate the need for the user to learn SQL, and thereby improving the rate at which SQL queries can be formulated, and reducing the defect or error rate of queries. It is well recognized that SQL, though computationally efficient, is a difficult language for users to master and apply. Additionally, with the growing prevalence of relational databases, communication networks and workstations, the training and experience of a representative system user has decreased in relation to the resources available. The dilemma created by these various events is threefold. First, there exists an established and valuable base of queries formulated with classical SQL expressions. Second, there is a growing usage of relational databases and networks accessing their information. Finally, the end 

As for Claim 2, the combination of Brewer and Li further teaches the method of claim 1 as discussed above, further comprising: receiving the second user input via a search interface in the subsequent navigation operation; retrieving the navigation page based on the second user input; and displaying the navigation page (Brewer Col 13 and lines 37-Col 14 and lines 19, The typeahead process may then display a drop-down menu 300 that displays references to the matching profile pages (e.g., a name or photo associated with the page) of the respective user nodes 202 or concept nodes 204, and displays names of matching edges 206 that may connect to the matching user nodes 202 or concept nodes 204, which the user can then click on or otherwise select, thereby confirming the desire to search for the matched user or concept name corresponding to the selected 

As for Claim 4, the combination of Brewer and Li further teaches the method of claim 1 as discussed above wherein the first user input is a selection of an item associated with the-2-4826-5043-3481.2Atty. Dkt. No. 115539-0174 entity from the menu  (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements. Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure)

Brewer and Li further teaches the method of claim 4 as discussed above, wherein the first user input further comprises setting the user-defined filter to the selection of the item from the menu (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements. Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure.  As shown in Figure 2, the different menus are selected in order to create a query)

As for Claim 6, the combination of Brewer and Li further teaches the method of claim 1 as discussed above, wherein the second user input is a search query (Brewer Col 19 lines 52- Col 20 line 11, to apply the user bias, search queries may  

As for Claim 8, Brewer teaches a system (Col 1 lines 10-26, a system) comprising: 

a navigation and search system of a computing system (Brewer Col 1 lines 45-67, a user of the system may search for objects using queries);  comprising: 

a database to store one or more navigation pages associated with the navigation and search system (Brewer Col 17 lines 24- Col 18 line 6, search history associated with the querying user);  and 

a processing unit (Brewer Col 53 lines 56-64, a processor 1102) to: 

convert a first user input into a navigation page associated with an entity (Brewer Col 12 lines 62- Col 13 line 36, the user provides a search query, then the system identifies resources or content that are most likely to be related to the search query) in response to receiving the first user input (Brewer Col 12 lines 62-63, users submit queries via the webpage as shown in Figure 3)  via a navigation interface (Brewer Col 1 lines 10-26, social networking website that enables its user to interact with it) of the navigation and search system  (Brewer Col 1 lines 45-67, a user of the system may search for objects using queries);

display the navigation page associated with the first user input (Brewer Col 13 lines 37-  Col 14 lines 19 and Figure 3 and 4, reference to the matching pages, which the user can click on and select are displayed); and 

transform the first user input into a second user input (Brewer Col 14 lines 28-Col 15 lines 3, social-networking system 160 may parse the text query and identify portions of the text query that correspond to particular social-graph elements.  Social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements; Brewer Col 16 line 52- Col 17 line 23, in response to the text query, "show me friends of my girlfriend," social-networking system 160 may generate a structured query "Friends of Stephanie," where "Friends" and "Stephanie" in the structured query are references corresponding to particular social-graph elements ) and store the second user input in the database (Brewer Col 17 lines 24- Col 18 line 6, search history associated with the querying user);  

wherein the navigation and search system navigates to the navigation page using either the first user input or the second user input in a subsequent navigation operation (Brewer Col 15 lines 4-37, a simple text query will not ordinarily include embedded references to particular social-graph elements. Thus, as used herein, a structured query refers to a query that contains references to particular social-graph elements, allowing the search engine to search based on  

Brewer does not explicitly teach wherein the first user input is a selection from a menu; the first user input based on a user-defined filter such that only data satisfying the user-defined filter is displayed on the navigation page; wherein the second user input is a structured query and is stored with an association to the navigation page
However, Li does teach wherein the first user input is a selection from a menu (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent); the first user input based on a user-defined filter such that only data satisfying the user-defined filter is displayed on the navigation page (Li Figure 8-27 and Col 1 lines 38-50, show the ; wherein the second user input is a structured query and is stored with an association to the navigation page (Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure);
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the query system of Brewer with the bilateral translation between SQL and graphically depicted query as in  Li in order to eliminate the need for the user to learn SQL, and thereby improving the rate at which SQL queries can be formulated, and reducing the defect or error rate of queries. It is well recognized that SQL, though computationally efficient, is a difficult language for users to master and apply. Additionally, with the growing prevalence of relational databases, communication networks and workstations, 

As for Claim 9, the combination of Brewer and Li further teaches the system of claim 8 as disclosed above, wherein the processing unit further parses the first user input into a structured query, including associating the structured query with the navigation page (Brewer Col 19 lines 52- Col 20 line 11, to apply the user bias, search queries may be rewritten or extended to include conditions based on the user bias. Search results produced by existing queries may be biased by  

As for Claim 10, the combination of Brewer and Li further teaches the system of claim 8 as disclosed above, wherein the first user input is a selection of an item associated with the entity from the menu (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often 

As for Claim 11, the combination of Brewer and Li further teaches the system of claim 10, as disclosed above, wherein the first user input further comprises setting the user-defined filter to the selection of the item from the menu (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL 

As for Claim 13, the combination of Brewer and  Li further teaches the system of claim 8 as disclosed above, wherein a search query in the navigation and search system is populated into a search interface of the navigation and search system upon transforming the first user input into the second user input (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements. Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting 

As for Claim 14, the combination of Brewer and  Li further further teaches the system of claim 12 as disclosed above, wherein the search query is a structured search query, and wherein the structured search query navigates to the navigation page in the subsequent navigation operation (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements. Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query 


As for Claim 16, Brewer teaches the non-transitory computer readable media with computer- executable instructions embodied thereon that cause a processor to perform a process (Brewer Col 56 lines 34-48, a computer-readable non-transitory storage medium or media) comprising: 

converting a first user input into a navigation page associated with an entity (Brewer Col 12 lines 62- Col 13 line 36, the user provides a search query, then the system identifies resources or content that are most likely to be related to the search query) in response to receiving the first user input (Brewer Col 12 lines 62-63, users submit queries via the webpage as shown in Figure 3) via a navigation interface (Brewer Col 1 lines 10-26, social networking website that enables its user to interact with it) of the navigation and search system of a computing system(Brewer Col 1 lines 45-67, a user of the system may search for objects using queries);

displaying the navigation page associated with the first user input (Brewer Col 13 lines 37-  Col 14 lines 19 and Figure 3 and 4, reference to the matching pages, which the user can click on and select are displayed); and 

transforming the first user input into a second user input  (Brewer Col 14 lines 28-Col 15 lines 3, social-networking system 160 may parse the text query and identify portions of the text query that correspond to particular social-graph elements.  Social-networking system 160 may then generate a set of structured queries, where each structured query corresponds to one of the possible matching social-graph elements; Brewer Col 16 line 52- Col 17 line 23, in response to the text query, "show me friends of my girlfriend," social-networking system 160 may generate a structured query "Friends of Stephanie," where "Friends" and "Stephanie" in the structured query are references corresponding to particular social-graph elements ) and storing the second user input in a database (Brewer Col 17 lines 24- Col 18 line 6, search history associated with the querying user);

wherein the processor navigates to the navigation page using either the first user input or the second user input in a subsequent navigation operation (Brewer Col 15 lines 4-37, a simple text query will not ordinarily include  

Brewer does not explicitly teach wherein the first user input is a selection from a menu; the first user input based on a user-defined filter such that only data satisfying the user-defined filter is displayed on the navigation page; wherein the second user input is a structured query and is stored with an association to the navigation page
However, Li does teach wherein the first user input is a selection from a menu (Li Figure 2 illustrates a visual query screen, including windows suitable to ; the first user input based on a user-defined filter such that only data satisfying the user-defined filter is displayed on the navigation page (Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements); wherein the second user input is a structured query and is stored with an association to the navigation page (Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure);
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the query system of Brewer with the bilateral translation between SQL and graphically depicted query as in  Li in order to eliminate the need for the user to learn SQL, and thereby improving the rate at which SQL queries can be formulated, and reducing the defect or error 

As for Claim 17, the combination of Brewer and Li further teaches the non-transitory computer readable media of claim 16 as disclosed above, wherein the second user input comprises a search query (Brewer Col 19 lines 52- Col 20 line  

As for Claim 18, the combination of Brewer and Li further teaches the non-transitory computer readable media of claim 16 as disclosed above, wherein the processor: receives the second user input via a search interface in the subsequent navigation operation; retrieves the navigation page associated with the second user input; and displays the navigation page (Brewer Col 13 and lines 37-Col 14 and lines 19, The typeahead process may then display a drop-down menu 300 that displays references to the matching profile pages (e.g., a name or photo associated with the page) of the respective user nodes 202 or concept nodes 204, and displays names of matching edges 206 that may connect to the matching user nodes 202 or concept nodes 204, which the user can then click on or otherwise select, thereby confirming the desire to search for the matched user or concept name corresponding to the selected node, or to search for users or concepts connected to the matched users or concepts by the matching edges).

As for Claim 21, the combination of Brewer and Li further teaches the method of claim 1 as disclosed above, further comprising parsing the first user input into a structured query, including associating the navigation page with the structured query (Brewer Col 19 lines 52- Col 20 line 11, to apply the user bias, search queries may be rewritten or extended to include conditions based on the user bias. Search results produced by existing queries may be biased by filtering and/or reordering the results to conform to the user bias. Brewer Col 15 lines 4-37, a simple text query will not ordinarily include embedded references to particular  

As for Claim 22, the combination of Brewer and Li further teaches the method of claim 1 as disclosed above, wherein the entity is at least one of a cluster, a node, a virtual machine, a storage device, or a software application in the computing system (Brewer Col 8 lines 39-Col 9 line 2, a concept node 204 may correspond to a concept. As an example and not by way of limitation, a concept may correspond to a place (such as, for example, a movie theater, restaurant, landmark, or city); a website (such as, for example, a website associated with social-network system 160 or a third-party website associated with a web-application server); an entity .

Brewer and Li further teaches the non-transitory computer readable media of claim 16 as disclosed above wherein the first user input is a selection of an item associated with the-2-4826-5043-3481.2Atty. Dkt. No. 115539-0174 entity from the menu  (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements. Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure)

As for Claim 24, the combination of Brewer and Li further teaches the non-transitory computer readable media of claim 23 as disclosed above, wherein the first user input further comprises setting the user-defined filter to the selection of the item from the menu  (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the query objectives heretofore defined by SQL statements. The visual query presents in a pictorial depiction the objectives of the search.  Li Figures 43-46, display the steps of converting the common structure to the SQL query statements. Li Figures 43-46, Li Col 5 lines 14-25, display the steps of converting the common structure to the SQL query statements.  Translation or conversion between text based SQL query statements and graphically based visual query representations requires the creation and use of a common data structure.  As shown in Figure 2, the different menus are selected in order to create a query)

As for Claim 25, the combination of Brewer and Li further teaches the non-transitory computer readable media of claim 17 as disclosed above, wherein a search query is populated into a search interface of the navigation and search system upon transforming the first user input into the second user input  (Li Figure 2 illustrates a visual query screen, including windows suitable to define 

As for Claim 26, the combination of Brewer and Li further teaches the method of claim 6 as disclosed above, wherein the search query is populated into a search interface of the navigation and search system upon transforming the first user input into the second user input  (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a 

As for Claim 27, the combination of Brewer and Li further teaches the method of claim 1 as disclosed above, wherein the second user input is a structured search query, and wherein the structured search query navigates to the navigation page in the subsequent navigation operation  (Li Figure 2 illustrates a visual query screen, including windows suitable to define queries and a text based SQL equivalent.  Li Figure 8-27 and Col 1 lines 38-50, show the steps for converting a visual query to a common structure (navigation page).  Visual queries, often referred to as graphical queries, utilize workstation graphics to represent the 

Claims 3, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer and Li as applied to claim 1 and 8 above, and further in view of Watanabe et al. (Pub. No.: US 2014/0032753 A1), hereinafter Watanabe.

As for Claim 3, the combination of Brewer and Li further teaches the method of claim 1 as discussed above
The combination of Brewer and Li does not explicitly teach wherein the entity is a virtual entity and the computing system is a virtual computing system having a hypervisor that manages searches of the virtual entity
Watanabe teaches wherein the entity is a virtual entity and the computing system is a virtual computing system having a hypervisor that manages searches of the virtual entity (Watanabe Paragraph 0089, the search program 26 accesses the hypervisor 37 based on the IP address of the hypervisor 37 acquired in step SP16, acquires an IP address used to access the relevant virtual server 35 and an OS type of the guest OS 36 of that virtual server 35 with respect to each virtual server 35 managed by the relevant hypervisor 37)
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine combination of the query system of Brewer and the bilateral translation between SQL and graphically depicted query as in  Li, with the system and node search of Watanabe in order to reduce the node discovery time in the computer system with a large number of nodes and a large number of supported protocols (Watanabe Abstract)

As for Claim 12, the combination of Brewer and Li further teaches the system of claim 8 as discussed above.
The combination of Brewer and Li does not explicitly teach wherein the entity is a virtual entity and the computing system is a virtual computing system having a hypervisor that manages searches of the virtual entity
Watanabe teaches wherein the entity is a virtual entity and the computing system is a virtual computing system having a hypervisor that manages searches of the virtual entity (Watanabe Paragraph 0089, the search program 26 accesses the hypervisor 37 based on the IP address of the hypervisor 37 acquired in step SP16, acquires an IP address used to access the relevant virtual server 35 and an OS type of the guest OS 36 of that virtual server 35 with respect to each virtual server 35 managed by the relevant hypervisor 37)
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine combination of the query system of Brewer and the bilateral translation between SQL and graphically depicted query as in  Li, with the system and node search of Watanabe in order to reduce the node discovery time in the computer system with a large number of nodes and a large number of supported protocols (Watanabe Abstract)

As for Claim 15, the combination of Brewer and Li further teaches the system of claim 8 as disclosed above, wherein the processor receives the second user input via a search interface in the subsequent navigation operation; retrieves the navigation page based on the second user input; and displays the navigation page (Brewer Col 13 and lines 37-Col 14 and lines 19, The typeahead process may 

As for Claim 19, the combination of Brewer and Li further teaches the method of claim 18 as discussed above.
The combination of Brewer and Li does not explicitly teach wherein the entity is a virtual entity and the computing system is a virtual computing system having a hypervisor that manages searches of the virtual entity
However, Watanabe teaches wherein the entity is a virtual entity and the computing system is a virtual computing system having a hypervisor that manages searches of the virtual entity (Watanabe Paragraph 0089, the search program 26 accesses the hypervisor 37 based on the IP address of the hypervisor 37 acquired in step SP16, acquires an IP address used to access the relevant virtual server 35 and an OS type of the guest OS 36 of that virtual server 35 with respect to each virtual server 35 managed by the relevant hypervisor 37)
It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine combination of the query system of Brewer and the bilateral translation between SQL and graphically depicted query as in  Li, with the system and node search of Watanabe in order to reduce the node discovery time in the computer system with a large number of nodes and a large number of supported protocols (Watanabe Abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/11/2021